Citation Nr: 0821772	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from May 1946 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in June 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The veteran and his wife testified at a hearing before the 
Board at the RO in May 2008; the undersigned Veterans Law 
Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that service connection is in effect for 
several disabilities:  duodenal ulcer, rated 40 percent; 
diabetes mellitus, rated 40 percent; asthma, rated 10 
percent; carotid artery disease associated with diabetes 
mellitus, with nephropathy and retinopathy, rated 10 percent; 
and erectile dysfunction associated with diabetes mellitus, 
with nephropathy and retinopathy, rated 0 percent; for a 
combined rating of 70 percent.  The Board observes that those 
ratings meet the percentage criteria of 38 C.F.R. § 4.16(a) 
(2007) for a TDIU.  But assignment of a TDIU also requires 
the disabled person to be unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  

The record shows that a private physician wrote in July 2005 
that the veteran was unemployable due to "multiple medical 
problems."  In August 2005, a VA nurse practitioner wrote 
that the veteran was under her care and that he was 
unemployable due to his severe diabetes, neuropathies, and 
vascular disease.  As noted above, service connection has 
been established for diabetes and carotid artery disease, but 
not for neuropathies.  Because the two medical opinions 
either included non-service-connected disabilities or don't 
specify which disabilities cause him to be unemployable, the 
opinions do not provide adequate information necessary for 
the Board to make a determination in this case; 
unemployability may be established based solely on the 
effects of service-connected disabilities.  

Further, at his hearing in May 2008, the veteran indicated 
that he had continued to see VA physicians for his service-
connected disabilities, and he also stated that he had yet to 
see a private physician who had been recently assigned to 
him.  The most recent treatment reports in the claims file 
are dated in April 2006, however.  Up-to-date treatment 
records should be obtained.  

Finally, although a VA compensation examination was conducted 
in March 2006 to evaluate the veteran's various disabilities, 
the examiner did not have the claims file to review.  
Moreover, the examiner did not comment on the effect of the 
veteran's disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
health care providers (VA and non-VA) who 
have treated him for any of his service-
connected disabilities since April 2006.  
After obtaining any needed authorization 
from the veteran, request copies of all 
relevant treatment records and associate 
all records received with the claims 
file.  

2.  Schedule the veteran for an 
examination to determine the current 
status of his service-connected 
disabilities.  The claims file must be 
reviewed by the examiner.  Ask the 
examiner to comment on the effect of the 
veteran's service-connected disabilities 
on his daily activities and on his 
ability to secure and follow 
substantially gainful employment without 
reference to his age or to any 
disabilities for which service connection 
has not been established.  

3.  Then readjudicate the claim for a 
TDIU.  If action taken is not to the 
veteran's satisfaction, furnish him and 
his representative with a supplemental 
statement of the case (SSOC) and give 
then an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




